Title: To Thomas Jefferson from José de Jaudenes and José Ignacio de Viar, 7 March 1792
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas


          
            Sir
            Philadelphia 7th. March 1792
          
          We have the honor to acknowledge the Receipt of your letter of the 4th. Inst. in reply whereof, and to justify the proceedings of the Government of the Havanas, respecting to Mr. Pollock’s property; permit us to observe that we consider the Measures taken at that period to be of no other Nature, than those which your, and any other civilized Government would have adopted in the same Circumstances, the particulars of which must be well known to you, to Require any Repetion.
          
          The Subject having changed the aspect at present, in consequence of the final arrangements made between Mr. Pollock, and ourselves, it will enable us to State the Case to the Government of the Havanas, recommending the shortest, and most satisfactory Conclusion of the affair in question, which could be found more consistent with Justice, and good understanding.
          We shall always feel happy in having frequent opportunities of showing our perfect disposition to preserve both inviolated on our part, and to evince you of the very great esteem, and Respect with which we have the honor to be Sir, Your most obt. and most humble Servts,
          
            Joseph Ignats. Viar
            Joseph De Jaudenes
          
        